Citation Nr: 1437332	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-44 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative hypertrophic change at C4-5.

2.  Entitlement to a disability rating in excess of 30 percent for residuals of a superior labral anterior posterior (SLAP) tear of the right shoulder with impingement and acromioclavicular arthrosis.

3.  Entitlement to a disability rating in excess of 20 percent for migraine headaches.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a pinched nerve, neck and collarbone and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a tingling forearm, and if so, whether service connection is warranted.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990, November 2001 to June 2002, and March 2003 to July 2003 with periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of those proceedings is of record.

The issue of entitlement to a disability rating in excess of 20 percent for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's degenerative hypertrophic change at C4-5 is productive of pain on movement and restricted range of motion.

2.  Even considering the Veteran's pain and corresponding functional impairment, the credible evidence of record indicates that the degenerative hypertrophic change at C4-5 does not limit forward flexion of his cervical spine to 15 degrees and does not manifest ankylosis.  

3.  The Veteran's residuals of a SLAP tear of the right shoulder with impingement and acromioclavicular arthrosis is productive of pain and limitation of motion.

4.  Even considering the Veteran's pain and corresponding functional impairment, residuals of a SLAP tear of the right shoulder do not limit his arm motion to 25 degrees from his side and there is no evidence of ankylosis of the scapulohumeral articulation or other impairment of the humerus.

5.  The Veteran's initial claims for entitlement to service connection for a pinched nerve, neck collarbone and service connection for a tingling right forearm were denied in a May 2006 rating decision.  The Veteran did not file an appeal and no new and material evidence was received within the appeal period.

6.  Regarding the Veteran's request to reopen his claim for service connection for a pinched nerve, the evidence received since the May 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim. 

7.  Regarding the Veteran's request to reopen his claim for service connection for tingling of the right forearm, the evidence received since the May 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative hypertrophic change at C4-5 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for a disability rating in excess of 30 percent for residuals of a SLAP tear of the right shoulder with impingement and acromioclavicular arthrosis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).

3.  The unappealed May 2006 rating decision denying service connection for a pinched nerve, neck and collarbone and a tingling forearm is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

4.  Regarding the Veteran's claim for service connection for a pinched nerve, neck and collarbone, evidence received since the final May 2006 rating decision is not new and material, and thus the claim is not reopened.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156 (2013).

5.  Regarding the Veteran's claim for service connection for a tingling forearm; evidence received since the final May 2006 rating decision is not new and material, and thus the claim is not reopened.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Claims for an increased rating require notice that, in order to substantiate the claim, information and evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The claimant should also be notified that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes and an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006) 

September 2007 and May 2009 letters, sent prior to the initial unfavorable rating decisions, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish  disability ratings and effective dates.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained. 
 
The Veteran has undergone VA examinations in December 2007, October 2008, and July 2012 which involved  review of the Veteran's claims file, in-person interviews, and physical assessments, including range of motion testing where applicable.  The Board finds this to be adequate because the examiners based their opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran does not report that his conditions have worsened since his July 2012 VA examinations and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ noted the elements that were required to substantiate the claims for benefits and solicited information regarding the Veteran's symptoms and the impacts of the Veteran's conditions.  In addition, the VLJ sought to identify pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

1.  Degenerative Hypertrophic Change at C4-C5

The Veteran is currently in receipt of a 20 percent disability rating for degenerative hypertrophic change at C4-5, evaluated for VA purposes as cervical strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013); see also Diagnostic Code 5003.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In September 2007, the Veteran complained of severe neck pain.  X-rays showed an anterior spur at C4-C5 and minimal narrowing at C7-T1.

In October 2007 the Veteran complained of constant neck pain whenever he turned or raised his head.  He stated that the pain was in the left side of his neck down to the top of his left shoulder and that it prevented him from doing chores and caused him to be depressed.

December 2007 imaging reports showed the Veteran having normal alignment with spondylosis at C4-C5 and no other skeletal lesions.  The assessment was degenerative joint disease. 

At his December 2007 VA examination the Veteran reported stiffness, limited movement, headaches and constant sharp pain.  The Veteran reported taking methocarbamol for pain and denied any incapacitation, stating that he could function with medication.  The VA examiner observed no evidence of radiating pain, muscle spasms, intervertebral disc syndrome (IVDS) or ankylosis, although the Veteran was tender at the base of his neck.  Range of motion (ROM) testing resulted in forward flexion to 45 degrees, extension to 10 degrees, lateral flexion to 30 degrees bilaterally, right rotation to 60 degrees and left rotation to 65 degrees.  Although the examiner notes that motion was limited by pain, weakness, fatigue and incoordination after repetitive use, he also states that the joint function was not limited. 

In October 2008 the Veteran underwent a neurological examination.  Imaging showed no changes since the previous examination.  ROM testing showed forward flexion was to 45 degrees without pain, extension to 20 degrees with pain at 10 degrees, lateral flexion to 20 degrees bilaterally and rotation to 60 degrees bilaterally.  The examiner noted mild soreness and mildly reduced sensation (10-25%) in the left C8 distribution.  The examiner's impression was pain and soreness in the neck, with evidence of minimal cervical radiculopathy on the left that did not appear to be adding significantly to the disability caused by neck pain.  

On the same day the Veteran underwent a spine examination.  The Veteran reported stiffness and neck pain that occasionally wakes him up but no arm symptoms.  The examiner noted the Veteran's neck pain radiated to the top of the left shoulder and observed the Veteran to be incapable of forward flexion, capable of extension to 20 degrees, rotation to 15 degrees bilaterally and lateral flexion to 10 degrees bilaterally.  However, the examiner noted that the Veteran's observed ROM was totally inconsistent with his history and the findings of the rest of the examination. 

In May 2009 the Veteran was involved in a motor vehicle accident which aggravated his neck pain. 

November 2009 ROM testing conducted by the Veteran's physical therapist indicated flexion limited by 30 percent, extension neutral, rotation limited by 30 percent bilaterally and lateral flexion limited by 40 percent.  Strength and sensation were noted to be normal.

In May 2010 the Veteran was assessed with Upper Cervical Paraspinal Myofascial pain.

At the Veteran's most recent examination in July 2012, he complained of stiffness, pain and decreased ROM.  He reported that his neck pain awakens him at night but that he suffers no flare-ups.  The examiner found no radiculopathy or IVDS and no other neurologic symptoms.  Upper extremity strength, sensory and reflex test results were all normal.  Cervical ROM testing revealed flexion limited to 0 degrees, extension to 15 degrees, lateral flexion to 10 degrees bilaterally, and rotation to 15 degrees bilaterally.  No evidence of pain on motion or limitation of motion on repetition was noted.  The examiner stated however, that the ROM test results were totally inconsistent with the rest of the exam and x-rays, noting that the Veteran was rotating his neck to 45 degrees prior to the test but then could only rotate to 15 degrees bilaterally during the test.  Ultimately the examiner found no major change since the 2008 VA examination.  The examiner diagnosed degenerative disc disease of the cervical spine and opined that the Veteran's neck condition produced no functional limitation and would have no impact on his ability to work. 

At his Board hearing the Veteran testified that he suffers a sharp, excruciating knife-pinge pain periodically throughout the day that limits what he can do.  He reports needing medication which limits his ability to perform properly at work and causes him to miss time.  He reported treating the pain with ibuprofen and noted that the pain often woke him at night. 

Addressing the relevant rating criteria, the Board notes that although VA examination produced ROM findings characteristic of a 30 percent rating, the accuracy of the Veteran's ROM results have been questioned on separate occasions by two different examiners.  The Board, therefore, does not consider these ROM findings to be a reliable indicator of actual ROM.  Since the examiner's comments indicate a greater ROM was possible than was demonstrated, it would be unreasonable to award increased benefits based on these findings.  

Furthermore, the record does not indicate the presence of ankylosis or IVDS which could warrant a higher rating.  Although the October 2008 examiner noted evidence of minimal cervical radiculopathy on the Veteran's left side, it did not appear to be adding meaningfully to the disability caused by neck pain.  Moreover, no other neurologic abnormalities have been noted at other examinations and no other examiners have found evidence of radiculopathy.  

Additionally, there are no objective indications of weakness, diminished sensation or reflexes, incoordination, instability, or atrophy of the Veteran's neck or upper extremities.  Therefore a higher schedular rating based upon DeLuca factors is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's neck disability is manifested by pain and reduced range of motion and movement.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain and reduced movement.  The rating criteria are therefore adequate to evaluate the Veteran's neck disability and referral for consideration of extraschedular rating is not warranted.  

2.  Residuals of a SLAP tear of the right shoulder

The Veteran is currently in receipt of a 30 percent disability rating for residuals of a SLAP tear with impingement and acromioclavicular arthrosis of the right shoulder, evaluated for VA purposes as limitation of arm motion.  38 C.F.R. § 4.71a Diagnostic Code 5201 (2013); see also Diagnostic Code 5003.  The record indicates the Veteran is right handed, making his right arm the major appendage for rating purposes.

Diagnostic Code 5201 provides that limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

Higher ratings can also be available under Diagnostic Code 5200 if there is ankylosis of the scapulohumeral articulation or under Diagnostic Code 5202 if there is other impairment of the humerus.

The Veteran has complained of chronic pain in his right shoulder since his shoulder surgery in 2004.  Medical records note an onset of arthralgia in 2006.  

In January 2007 the Veteran was noted to have full range of motion with no crepitus and chronic pain.

In May 2007 the Veteran was noted to have a full ROM with mild crepitus

In November 2007 the Veteran stated that shoulder pain was preventing him from doing housework but he denied numbness, tingling or arm weakness. 

The Veteran underwent a VA examination in December 2007 where he reported weakness which prevented pushing and lifting, constant stiffness in his shoulder, giving way when opening heavy doors, lack of endurance, and fatigability.  He reported no locking or dislocation.  He reported constant pain at the neck and in both shoulders for 4 years.  He reported taking methocarbamol for pain and that he could function with medication.  The VA examiner observed mild tenderness, no weakness and no guarding.  ROM tests revealed the Veteran was capable of flexion to 15 degrees, abduction to 75 degrees, and full rotation with pain at the end of motion.  Although the examiner noted limitation due to pain fatigue, weakness incoordination after repetitive use, the limitation of joint function was reported as 0 degrees.  Upper extremity motor function, sensory function and reflexes were all within normal limits.

The examiner assessed the Veteran with severely limited range of motion with pain, fatigue, weakness, lack of endurance and incoordination.  The examiner opined that the Veteran's shoulder disability gives him difficulty holding or carrying things for a long period of time, pushing, pulling or working overhead.

In May 2010 the Veteran was assessed with right shoulder pain, rotator cuff tendonitis and mild deformity of the right lateral clavicle.  ROM testing showed flexion to 110 degrees, abduction to 110 degrees, inner rotation to 20 degrees, external rotation to 10 degrees and extension to 20 degrees.  Upper extremity muscle testing showed full strength, with some limitation due to pain with positive empty can, Hawkins and Neer test results.  X-rays showed minimal deformity of clavicle, secondary to old healed fracture and no other significant abnormality.  The Veteran denied any weakness, numbness or tingling in either upper extremity. 

In July 2011 the Veteran reported worsening of his shoulder condition to the point he was having difficulty raising his arm.  ROM tests show he was capable of extension and abduction to 90 degrees.

At his July 2012 examination the Veteran reported no flare-ups.  ROM testing showed full flexion and abduction with evidence of pain at 120 degrees respectively and no loss of motion following repetition.  The examiner observed pain on movement with localized tenderness but no ankylosis or weakness.  Scars were observed where the previous surgery occurred but they were noted to be painless and not greater than 6 square inches.  The examiner stated there would be no functional impact from the Veteran's shoulder condition or effects on his ability to work.

January 2013 VA treatment records reveal the Veteran still capable of 90 degree abduction with limited rotation and pain in the A-C joint area. 
 
At his hearing before the Board the Veteran stated that his shoulder condition limits his interaction with son, that he could not lift his arm to shoulder level, and that it was extremely painful to move, push or lift anything.  

At his most recent VA examination, the Veteran was capable of full abduction and flexion with pain at 120 degrees.  There is no showing of ankylosis or impairment of the humerus.  Although there have been some objective indications of slight weakness in the Veteran's deltoid and repeated complaints of pain on motion, a higher rating is warranted only if motion is limited to 25 degrees from the side.  Even considering the Veteran's pain and corresponding limitation he has not been functionally limited in such a way.  Therefore a higher schedular rating is not warranted.  

The Board also does not find that referral for consideration of extraschedular rating is warranted.  The Veteran's shoulder disability is manifested by pain, reduced range of motion which makes holding things and lifting for extended periods difficult.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as excess fatigability; pain on movement; and restricted motion.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain and reduced movement.  The rating criteria are therefore adequate to evaluate the Veteran's shoulder disability.  

In reaching this conclusion, the Board notes that service connection is in effect for the Veteran's neck, shoulder and headache disabilities.  However, referral for an extra-schedular rating per 38 C.F.R. § 3.321(b)(1) to ascertain the collective impact of the Veteran's service-connected disabilities on his earning capacity is not needed because the evidence does not indicate that any of the other service-connected disabilities is not appropriately, and adequately contemplated under the schedular criteria.  (see (Johnson v. McDonald, No. 2013-7104, U.S. Fed. Cir., Aug. 06, 2014)),

New and Material Evidence

The Veteran seeks to reopen claims for service connection for a pinched nerve in his collarbone and neck and for right arm tingling.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's claims for service connection for a pinched nerve in his collarbone, neck and service connection for right arm tingling were both denied in a May 2006 rating decision.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not file a substantive appeal with the May 2006 rating decision and no additional unaddressed evidence was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

1.  Pinched nerve

This claim was initially denied due to a lack of a diagnosed condition or a relation shown to service.  While multiple VA medical records have been generated since the May 2006 decision, the record does not contain a diagnosis of a pinched nerve in the Veteran's neck or collarbone. The Veteran is competent to report neck and shoulder pain, but is not competent to diagnose a pinched nerve.  The Veteran has testified that a doctor told him at some point that he had a pinched nerve; however he does not remember when and this is not supported by the record.  Although treatment records show the Veteran has been diagnosed with impingement syndrome concerning his right shoulder, the Veteran is already service connected for that disability.  Thus, while these treatment records are new, they are not material in that they do not contain medical evidence of a current disability or relation to service.  Accordingly, the claim is not reopened.

2.  Tingling forearm

The Veteran's July 2013 statement claims that the tingling in his right forearm is due to the right shoulder injury and subsequent surgery he underwent during service.  As noted, this claim was denied in May 2006 due to a lack of a diagnosed condition.  While multiple VA generated medical records have been received since the May 2006 decision, the Veteran has not identified and the record does not contain a separate diagnosed condition for right arm tingling.  

The Veteran is competent to report his tingling as it is a sensory experience capable of lay observation.  However, the only record of tingling in the Veteran's right forearm occurs in October 2010 when the Veteran states that he injured his left wrist in March 2010.  However the reference to the Veteran's right arm appears to be a mistake.  Other medical records confirm that the Veteran's left wrist was injured in March 2010 and his follow-up with a VA orthopedist also confirms that it was his left wrist at issue.  At the January 2011 orthopedist evaluation the Veteran reported no symptoms on his right hand or wrist.  

The question of upper extremity sensation has been addressed at multiple VA examinations in the context of the Veteran's neck and shoulder disabilities and the Veteran's right arm sensation has been found intact.  Furthermore, should sensory impairment be found in the Veteran's right arm, it would likely need to be addressed via the rating evaluation for the Veteran's service connected neck and/or shoulder disabilities absent a separate underlying etiology.

As no medical evidence has been introduced showing sensory impairment in the Veteran's right forearm or a diagnosed medical condition to account for the Veteran's reported tingling, the claim is not reopened.   


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative hypertrophic change at C4-5 is denied.

Entitlement to a disability rating in excess of 30 percent for residuals of a SLAP tear of the right shoulder with impingement and acromioclavicular arthrosis is denied.

New and material evidence not having been received, service connection for a pinched nerve, neck and collarbone is denied. 

New and material evidence not having been received, service connection for a tingling forearm is denied. 


REMAND

At his Board hearing the Veteran testified that he often had to leave work because of excruciating pain from the back of the head, which occurred four or five times a day.  The Veteran also stated that he experienced day-long headaches seven to eight times per month and was missing work up to three days per month.  Prior VA examinations do not indicate that the Veteran complained of or was treated for prolonged attacks lasting for an entire day.  In fact, the March 2014 hearing appears to be the first time he has mentioned these prolonged attacks.  As such, the Board understands the Veteran to be contending his condition has worsened since his most recent examination in July 2012 and a new examination should be undertaken in order to ascertain the current level of severity of the Veteran's headache disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Furthermore, updated VA treatment records should be obtained and reviewed. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his headache disability, the nature, extent and severity of his headache symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Any VA treatment records generated since July 2013 should be obtained and associated with the Veteran's claims file. 

3.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine the current severity of the Veteran's headache disability.  

The examiner should review the Veteran's claims file and conduct any necessary testing. 

The examiner should offer an opinion as to whether the Veteran is suffering from prostrating attacks characteristic of migraine headaches, and if so, how often.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


